Case 1:19-cv-00918-DDD-JPM Document 15 Filed 09/03/19 Page 1 of 4 PageID #: 124
                                                                                      a


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

  NERVIN EUCLIDES                         CIVIL ACTION NO. 1:19-CV-0918-P
  CORONADO,
  Petitioner

  VERSUS                                  JUDGE DRELL

  U.S. ATTORNEY GENRAL, ET                MAGISTRATE JUDGE PEREZ-MONTES
  AL.,
  Respondents



                        REPORT AND RECOMMENDATION

       Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

 2241 filed by pro se Petitioner Nervin Euclides Coronado (“Coronado”) (#042087142)

 and a Motion to Dismiss filed by the Government. (Docs. 1, 12). At the time of filing,

 Coronado was an immigration detainee in the custody of the Department of

 Homeland Security/U.S. Immigration and Customs Enforcement (“DHS/ICE”),

 detained at the Alexandria Staging Facility in Alexandria, Louisiana. Coronado

 challenged his continued detention pending removal.

       Because Coronado has been removed from the United States, the Motion to

 Dismiss (Doc. 12) should be GRANTED.

 I.    Background

       Coronado is a native and citizen of the Dominican Republic. (Doc. 5-2, p. 3).

 Following a conviction of conspiracy to commit bank fraud and conspiracy to impair,

 impede, obstruct, and defeat the Internal Revenue Service, Coronado was ordered
Case 1:19-cv-00918-DDD-JPM Document 15 Filed 09/03/19 Page 2 of 4 PageID #: 125



 removed from the United States. (Docs. 5-2, 5-3). Coronado alleges that his removal

 to the Dominican Republic is unlikely in the reasonably foreseeable future. (Doc. 1).

        In its Motion to Dismiss, the Government shows that Coronado has been

 removed. (Doc. 12-2).

 II.   Law and Analysis

       The Government argues that the § 2241 Petition is moot because Coronado has

 been removed from the United States. (Doc. 12).

       “Article III of the Constitution limits federal ‘Judicial Power,’ that is, federal-

 court jurisdiction, to ‘Cases’ and ‘Controversies.’” United States Parole Comm’n v.

 Geraghty, 445 U.S. 388, 395 (1980). A case becomes moot “when the issues presented

 are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”

 Id. at 396 (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). The case-or-

 controversy requirement “subsists through all stages of federal judicial proceedings,

 trial and appellate.” Spencer v. Kemna, 523 U.S. 1, 7 (1998) (citations omitted). The

 parties must continue to have a “personal stake in the outcome” of the lawsuit. Id.

 Therefore, throughout the litigation, the plaintiff “must have suffered, or be

 threatened with, an actual injury traceable to the defendant and likely to be

 redressed by a favorable judicial decision.” Id.

       Based on the Government’s evidence showing that Coronado has been removed

 (Doc. 12-2), the § 2241 Petition is moot. See Francis v. Lynch, 622 F. App’x 455, 455-

 56 (5th Cir. 2015) (challenge to length of detention awaiting removal under Zadvydas

 became moot when petitioner was removed); Odus v. Ashcroft, 61 F. App’x 121 (5th



                                            2
Case 1:19-cv-00918-DDD-JPM Document 15 Filed 09/03/19 Page 3 of 4 PageID #: 126



 Cir. 2003) (same). If a controversy is moot, the forum court lacks subject matter

 jurisdiction. Carr v. Saucier, 582 F.2d 14, 16 (5th Cir. 1978) (citing North Carolina

 v. Rice, 404 U.S. 244, 246 (1971); Locke v. Board of Public Instruction, 499 F.2d 359,

 363-364 (5th Cir. 1974)).

 III.   Conclusion

        Because Coronado is no longer in DHS/ICE custody, IT IS RECOMMENDED

 that the Motion to Dismiss (Doc. 12) be GRANTED and Coronado’s Petition for Writ

 of Habeas Corpus (Doc. 1) be DISMISSED for lack of subject matter jurisdiction,

 WITH PREJUDICE as to the jurisdictional issue and WITHOUT PREJUDICE as to

 the merits of Coronado’s claim. 1

        Under the provisions of 28 U.S.C. § 636(b)(1)(c) and Fed.R.Civ.P. 72(b), parties

 aggrieved by this Report and Recommendation have 14 calendar days from service of

 this Report and Recommendation to file specific, written objections with the Clerk of

 Court. A party may respond to another party’s objections within 14 days after being

 served with a copy thereof. No other briefs (such as supplemental objections, reply

 briefs, etc.) may be filed. Providing a courtesy copy of the objection to the undersigned

 is neither required nor encouraged. Timely objections will be considered by the

 District Judge before a final ruling.


 1 Pack v. Yusuff, 218 F.3d 448, 454 (5th Cir. 2000) (“Because the district court did not rule on
 the merits of Pack’s claim, his petition should be dismissed with prejudice regarding the
 jurisdictional issue only, and dismissed without prejudice regarding all other issues.”); Reed
 v. Young, 471 Fed. Appx. 284, 285 (5th Cir. 2012) (unpublished) (because the district court
 lacked jurisdiction, its judgment should reflect that the dismissal was with prejudice as to
 the jurisdictional issue, and without prejudice as to the merits of Reed’s claim).



                                                3
Case 1:19-cv-00918-DDD-JPM Document 15 Filed 09/03/19 Page 4 of 4 PageID #: 127



       Failure to file written objections to the proposed findings, conclusions, and

 recommendations contained in this Report and Recommendation within 14 days from

 the date of its service, or within the time frame authorized by Fed.R.Civ.P. 6(b), shall

 bar an aggrieved party from attacking either the factual findings or the legal

 conclusions accepted by the District Judge, except upon grounds of plain error.

                                                               3rd day of
       THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____

 September 2019.

                                         __________________________________________
                                         JOSEPH H.L. PEREZ-MONTES
                                         UNITED STATES MAGISTRATE JUDGE




                                            4
